210 F.2d 730
93 U.S.App.D.C. 363
BUNN et al.v.WERNER et al.
No. 11812.
United States Court of Appeals, District of Columbia Circuit.
Argued Jan. 20, 1954.Decided Feb. 11, 1954.

[93 U.S.App.D.C. 364] Mr. Robert H. Campbell, Clare, Mich., for appellants.
Mr. Herman Miller, Washington, D.C., for appellees.
Before EDGERTON, BAZELON, and FAHY, Circuit Judges.
PER CURIAM.


1
Appellants filed a complaint for an injunction to prevent a foreclosure sale of certain real estate under a deed of trust securing a usurious note, and for reformation of the note and deed of trust.  Appellants moved at the same time for a preliminary injunction to prevent the sale.  This appeal is from an order overruling that motion.


2
When the appeal was argued counsel for each side said in open court that the foreclosure sale had taken place.  It follows that this appeal must be dismissed as moot and the case remanded to the District Court for final hearing on the merits.  At that hearing the District Court will not be bound by the findings and conclusions on which the denial of a preliminary injunction was based.


3
Remanded.